Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after an extensive search of the prior art the examiner was unable to find a teaching of changing the speed of one of the plurality of feed rollers at least until the first sensor detects the medium when any of the second sensor or the third sensor detects the medium and the first sensor does not detect the medium within a predetermined time.  Among the closest prior, deJong et al. (US 8,366,102) discloses two sensors (40, 42) to detect skew and change driving of rollers (20) and Soya (US 6,862,081) discloses a line sensor to detect skew and change the driving of rollers (13, 14).  It would not have been obvious to modify the references to arrive at three sensors and changing the speed of one of the plurality of feed rollers at least until the first sensor detects the medium when any of the second sensor or the third sensor detects the medium and the first sensor does not detect the medium within a predetermined time.  Therefore, the examiner has found claims 1-15 allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649